Citation Nr: 0927178	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-19 561	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The Veteran served on active duty from January 1944 to April 
1946.  He died in November 2003.  The appellant is the 
Veteran's surviving spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied service connection for 
the cause of the Veteran's death.  The RO continued the 
previous denial of service connection for the cause of the 
Veteran's death in a September 2005 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant entered a substantive appeal, VA Form 9, dated 
and received in June 2006, indicating that she wanted to have 
a Board hearing to be held by a Board member sitting at a 
local VA Regional Office.  In subsequent correspondences, the 
appellant verified that she wanted a Travel Board hearing 
held at the VA Regional Office in Louisville, Kentucky, and 
not a videoconference hearing.  The record indicates that the 
appellant was scheduled for Travel Board hearings on at least 
six occasions and each time requested that she be rescheduled 
due to various reasons including illness and an inability to 
secure transportation.  Most recently the appellant failed to 
appear for a Travel Board hearing scheduled for April 6, 
2009.

Review of the claims file reveals the appellant was notified 
by a letter dated February 20, 2009 that a Travel Board 
hearing was being scheduled for April 6, 2009.  In a letter 
received by the RO in late March 2009, she requested the 
hearing be rescheduled, stating that she would be unable to 
attend due to a recent ice storm that had damaged her 
property.  She also stated that she had been injured in a 
motor vehicle accident, which also caused some damage to her 
car.  In a letter dated April 3, 2009, a Veterans Law Judge 
(VLJ) granted the appellant's request to reschedule the 
hearing based on good cause.  However, that order was granted 
simultaneously to the arrival of the undersigned VLJ, who was 
to have presided over the April 6, hearing.  

In a letter dated May 26, 2009, the undersigned VLJ 
acknowledged the April 3, 2009 grant of the motion to 
reschedule, but noted that the appellant's request for a 
hearing has been pending for nearly three years and that 
another failure to appear may be considered a withdrawal of 
her hearing request.  The appellant was also informed that 
any further requests to reschedule due to an inability to 
secure transportation may be denied for failure to show good 
cause.  

As such, the Board finds that the appellant must be scheduled 
for a Travel Board hearing, and notified of the time and 
place of the scheduled hearing.  Because such hearings are 
scheduled by the RO, see 38 C.F.R. § 20.704(a)), the Board is 
remanding the case for that purpose.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the appellant 
for a Travel Board hearing at the VA 
Regional Office in Louisville, Kentucky 
before a VLJ of the Board as soon as it 
may be feasible.  The RO should send 
notice of the scheduled hearing to the 
appellant, a copy of which should be 
associated with the claims file.

2.  Thereafter, the case should be 
returned to the Board for further 
appellate review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


